        Case
         Case20-32243
              20-32243 Document
                        Document126-1
                                 119 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on04/27/20
                                                        04/27/20 Page
                                                                  Page11ofof34
                                                                             34




                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
                                  §
In re:                            §    Chapter 11
                                  §
SPEEDCAST INTERNATIONAL           §
LIMITED, et al.,                  §    Case No. 20-32243 (MI)
                                  §
            Debtors.1             §    (Jointly Administered)
                                  §

                                CERTIFICATE OF SERVICE

       I, P. Joseph Morrow IV, depose and say that I am employed by Kurtzman Carson
Consultants LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned
case.

      On April 23, 2020, employees of KCC caused the following document to be served via
Overnight mail to the parties on the service lists attached hereto as Exhibit A and Exhibit B; and
via Email to the parties on the service lists attached hereto as Exhibit C and Exhibit D:

        Emergency Motion of Debtors for Entry of Interim and Final Orders Establishing
         Notification Procedures and Approving Restrictions on Certain Transfers of
         Interests in, and Claims Against, the Debtors and Claims of Certain Worthless
         Stock Deductions [Dkt. No. 17]
       Furthermore, on April 24, 2020, employees of KCC caused the following documents to
be served via Email to the parties on the service list attached hereto as Exhibit E; and via
Overnight mail to the parties on the service list attached hereto as Exhibit F:

        Emergency Motion of Debtors for Entry of Interim and Final Orders Establishing
         Notification Procedures and Approving Restrictions on Certain Transfers of
         Interests in, and Claims Against, the Debtors and Claims of Certain Worthless
         Stock Deductions [Dkt. No. 17]

        Notice of Video/Telephonic Hearing on Emergency Motion of Debtors for Entry of
         Interim and Final Orders Establishing Notification Procedures and Approving
         Restrictions on Certain Transfers of Interests in, and Claims Against, the Debtors
         and Claims of Certain Worthless Stock Deductions [Dkt. No. 81]


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the
    Debtors’ proposed claims and noticing agent at http://www.kccllc.net/speedcast. The Debtors’
    service address for the purposes of these chapter 11 cases is 4400 S. Sam Houston Parkway East,
    Houston, Texas 77048.

                                                1
       Case
        Case20-32243
             20-32243 Document
                       Document126-1
                                119 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on04/27/20
                                                       04/27/20 Page
                                                                 Page22ofof34
                                                                            34




       Furthermore, on April 24, 2020, employees of KCC caused the following document to be
served via Email to the parties on the service lists attached hereto as Exhibit B and Exhibit G;
and via Overnight mail to the parties on the service lists attached hereto as Exhibit D and
Exhibit H:

       Notice of Video/Telephonic Hearing on Emergency Motion of Debtors for Entry of
        Interim and Final Orders Establishing Notification Procedures and Approving
        Restrictions on Certain Transfers of Interests in, and Claims Against, the Debtors
        and Claims of Certain Worthless Stock Deductions [Dkt. No. 81]
       Furthermore, on April 27, 2020, at my direction and under my supervision, employees of
KCC caused to be served the following documents via Electronic Mail upon the service list
attached hereto as Exhibit I:

       Emergency Motion of Debtors for Entry of Interim and Final Orders Establishing
        Notification Procedures and Approving Restrictions on Certain Transfers of
        Interests in, and Claims Against, the Debtors and Claims of Certain Worthless
        Stock Deductions [Dkt. No. 17]

       Notice of Video/Telephonic Hearing on Emergency Motion of Debtors for Entry of
        Interim and Final Orders Establishing Notification Procedures and Approving
        Restrictions on Certain Transfers of Interests in, and Claims Against, the Debtors
        and Claims of Certain Worthless Stock Deductions [Dkt. No. 81]
Dated: April 27, 2020

                                                   /s/ P. Joseph Morrow IV
                                                   P. Joseph Morrow IV
                                                   KCC
                                                   222 N Pacific Coast Highway, 3rd Floor
                                                   El Segundo, CA 90245
                                                   Tel 310.823.9000




                                               2
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page33ofof34
                                                                     34




                       Exhibit A
                        Case
                         Case20-32243
                              20-32243 Document
                                        Document126-1
                                                 119 Filed
                                                      FiledininTXSB
                                                                TXSBon
                                                                     on04/27/20
                                                                        04/27/20 Page
                                                                                  Page44ofof34
                                                                                             34
                                                                              Exhibit A
                                                                Master Service List as of April 23, 2020
                                                                      Served via Electronic Mail



                 Description                                   CreditorName                       CreditorNoticeName                          Email
                                                                                             Kelly Hawkes and Mark            kelly.hawkes@airbus.com;
 Top 30                                           AIRBUS DEFENCE AND SPACE LTD               McLauchlan                       mark.mclauchlan@airbus.com
                                                                                             Attn Christine, Officer or
 Top 30                                           APT Satellite Company Limited              Director                         christine@apstar.com
                                                  ASIA SATELLITE
                                                  TELECOMMUNICATIONS COMPANY                                                  syeung@asiasat.com;
 Top 30                                           LIMITED                                    Sue Yeung and Roger Tong         rtong@asiasat.com
                                                                                                                              sf1615@att.com; brm-qa@cctools.att-
 Top 30                                           AT&T                                       Shaun Feimster                   mail.com
                                                                                                                              james.grudus@att.com;
                                                                                                                              sf1615@att.com; brm-qa@cctools.att-
 Top 30                                           AT&T Services Legal Department             James W. Grudus, Esq.            mail.com
                                                                                                                              Geoff.Allsop@cobham.com;liga.liu@cob
 Top 30                                           Cobham Satcom                              Geoff Allsop and Liga Liu        ham.com
                                                                                                                              plester@comtechefdata.com;
 Top 30                                           COMTECH EF DATA                            Phil Lester-Credit Manager       smorris@comtechefdata.com
                                                                                                                              plester@comtechefdata.com;
 Top 30                                           COMTECH EF DATA                            Phil Lester-Credit Manager       smorris@comtechefdata.com
                                                                                                                              damian.schaible@davispolk.com;
                                                                                             Damian Schaible, David           david.schiff@davispolk.com;
 Counsel to the Ad Hoc Group of Secured                                                      Schiff, Jonah A. Peppiatt,       jonah.peppiatt@davispolk.com;
 Lenders                                          Davis Polk & Wardwell LLP                  Jarret Erickson                  jarret.erickson@davispolk.com
 Top 30                                           Eutelsat Asia Pte. Ltd.                    Mervyn EU ZHI YONG               lngszeyim@eutelsat.com
                                                                                                                              credit@eutelsat.com;
                                                                                                                              hzared@eutelsat.com;
 Top 30                                           Eutelsat S.A.                              Mervyn Eu zhi yong               victor.perez@eutelsat.com
 Federal Communications Commission                Federal Communications Commission          Attn General Counsel             thomas.johnson@fcc.gov
                                                                                             Jennifer Plaskus-Credit &
 Top 30                                           Globalstar USA                             Collections Supervisor           jennifer.plaskus@globalstar.com
 Top 30                                           INMARSAT GLOBAL LIMITED                    SHIRIN DHALA                     valentina.tsialiatidou@inmarsat.com
 Top 30                                           INMARSAT SOLUTIONS B.V                     Attn Officer or Director         AR.Inquiries@inmarsat.com
                                                                                                                              julia.kim@intelliantech.com;
 Top 30                                           Intellian Technologies USA, Inc.           Julia Kim-Accountant             accounting.us@intelliantech.com
                                                                                             Michelle Bryan, General          Billing.Inquiries@Intelsat.com;
 Top 30                                           INTELSAT CORPORATION                       Counsel                          michelle.bryan@intelsat.com
                                                                                             Michelle Bryan, General          Billing.Inquiries@Intelsat.com;
 Top 30                                           INTELSAT CORPORATION                       Counsel                          michelle.bryan@intelsat.com
                                                  INTELSAT GLOBAL SALES AND                  Michelle Bryan, General          Billing.Inquiries@Intelsat.com;
 Top 30                                           MARKETING LTD.                             Counsel                          michelle.bryan@intelsat.com
                                                                                             Centralized Insolvency
 IRS                                              Internal Revenue Service                   Operation                        Mimi.M.Wong@irscounsel.treas.gov
                                                                                             Centralized Insolvency
 IRS                                              Internal Revenue Service                   Operation                        Mimi.M.Wong@irscounsel.treas.gov
 Top 30                                           Iridium Satellite LLC                      Wouter Deknopper                 Wouter.Deknopper@iridium.com
                                                                                                                              Edward.Sassower@kirkland.com;
                                                  Kirkland & Ellis LLP and Kirkland & Ellis Edward O. Sassower, Anthony       Anthony.Grossi@kirkland.com;
 Counsel to Intelstat US LLC                      International, LLP                        Grossi, Steven N. Serajeddini     Steven.Serajeddini@kirkland.com
 Proposed Claims and Noticing Agent               Kurtzman Carson Consultants               Joe Morrow                        Speedcastinfo@kccllc.com
                                                                                                                              michael.santschi@centurylink.com;
 Top 30                                           LEVEL 3 COMMUNICATIONS                     Michael Santschi                 Billing@centurylink.com
                                                                                                                              michael.santschi@centurylink.com;
 Top 30                                           Level 3 Communications, LLC                C/O Centurylink                  Billing@centurylink.com
                                                                                                                              pierre_gentin@mckinsey.com;
 Top 30                                           McKinsey & Company Inc                     Pierre Gentin, Elizabeth Duffy   elizabeth_duffy@mckinsey.com
                                                                                                                              francis.marquez@ses.com;
                                                                                             Francis Marquez-                 sanjeev.ramcharan@ses.com; billing-
 Top 30                                           New Skies Satellites B.V.                  Credit/Collection Controller     nl@ses.com
 Counsel for Inmarsat Global Limited and                                                     Jason L. Boland, Bob B.          jason.boland@nortonrosefulbright.com;
 Inmarsat Solutions B.V.                          Norton Rose Fulbright US LLP               Bruner                           bob.bruner@nortonrosefulbright.com
                                                                                             Adam Ferneyhough-Accounts        billing@o3bnetworks.com;
 Top 30                                           O3b Sales B.V.                             Receivable                       adam.ferneyhough@ses.com


In re: Speedcast International Limited., et al.
Case No.: 20-32243                                                             Page 1 of 2
                        Case
                         Case20-32243
                              20-32243 Document
                                        Document126-1
                                                 119 Filed
                                                      FiledininTXSB
                                                                TXSBon
                                                                     on04/27/20
                                                                        04/27/20 Page
                                                                                  Page55ofof34
                                                                                             34
                                                                               Exhibit A
                                                                 Master Service List as of April 23, 2020
                                                                       Served via Electronic Mail



                Description                                    CreditorName                       CreditorNoticeName                       Email
 Counsel to the Ad Hoc Group of Secured                                                       Henry Flores, Kenneth M.       HFlores@rappandkrock.com;
 Lenders                                          Rapp & Krock, PC                            Krock                          kkrock@rappandkrock.com
                                                  RUSSIAN SATELLITE
 Top 30                                           COMMUNICATIONS COMPANY                      Attn Officer or Director      sco@rscc.ru
 Top 30                                           Satélites Mexicanos, S.A. de C.V.           Jonathan Cortez               jonathan.cortez@eutelsat.com
                                                                                              Sabine Brunner-Accounts       Sabine.Brunner@cobham.com;
 Top 30                                           SEATEL INC.                                 Receivable                    satcom.concord.ar@cobham.com
                                                                                              Sabine Brunner-Accounts       Sabine.Brunner@cobham.com;
 Top 30                                           SEATEL INC.                                 Receivable                    satcom.concord.ar@cobham.com
 SEC Regional Office                              Securities & Exchange Commission            Fort Worth Regional Office    dfw@sec.gov
 SEC Headquarters                                 Securities & Exchange Commission            Secretary of the Treasury     secbankruptcy@sec.gov
                                                                                                                            sefika.toker@ses-gs.com;
 Top 30                                           SES Government Solutions, Inc               Sefika Toker-AR Administrator emily.mosso@ses-gs.com

 Counsel to Credit Suisse AG, Cayman
 Islands Branch, as administrative agent          Skadden, Arps, Slate, Meagher & Flom        David M. Wagener, Esq.,        david.wagener@skadden.com;
 under the Syndicated Facility Agreement          LLP                                         Albert L. Hogan III            al.hogan@skadden.com

 Counsel to Credit Suisse AG, Cayman
 Islands Branch, as administrative agent          Skadden, Arps, Slate, Meagher & Flom        Steven Messina and George      steven.messina@skadden.com;
 under the Syndicated Facility Agreement          LLP                                         Howard                         george.howard@skadden.com
 Top 30                                           Sky Perfect JSAT Corp                       Ken Kunita                     kunita-ken@sptvjsat.com
 Counsel for Inmarsat Global Limited and                                                      Alfred M. Mamlet, Joshua R.
 Inmarsat Solutions B.V.                          Steptoe & Johnson LLP                       Taylor                         amamlet@Steptoe.com
 Counsel for Inmarsat Global Limited and
 Inmarsat Solutions B.V.                          Steptoe & Johnson LLP                       Michael Dockterman             mdockterman@Steptoe.com
 Top 30                                           TAMPNET UK LTD                              Attn Officer or Director       finance.uk@tampnet.com
 Top 30                                           TELESAT CANADA                              Manik Vinnakota                mvinnakota@telesat.com
 Top 30                                           TELESAT INTERNATIONAL LIMITED               W McCabe                       wmccabe@telesat.com
 Top 30                                           Telstra International                       Attn Officer or Director       TGBilling@team.telstra.com
                                                  THRANE AND THRANE A/S TRADING
 Top 30                                           AS COBHAM SATCOM                            Attn Officer or Director       satcom.receivables@cobham.com
 United States Attorney’s Office for the
 Southern District of Texas                       US Attorney's Office                        Southern District of Texas     richard.kincheloe@usdoj.gov
 Office of the United States Trustee for the      US Trustee for the Southern District of     Hector Duran, Jr and Stephen   Hector.Duran.Jr@usdoj.gov;
 Southern District of Texas                       Texas (Houston Division)                    Douglas Statham                stephen.statham@usdoj.gov
 Top 30                                           Vodafone Fiji Ltd                           Nazmin Nisha                   nazmin.nisha@vodafone.com
                                                                                              Stephanie N. Morrison,         Stephanie.Morrison@weil.com;
                                                                                              Brenda L. Funk, David N.       brenda.funk@weil.com;
 Proposed Counsel to Debtors                      Weil, Gotshal & Manges LLP                  Griffiths                      david.griffiths@weil.com




In re: Speedcast International Limited., et al.
Case No.: 20-32243                                                              Page 2 of 2
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page66ofof34
                                                                     34




                       Exhibit B
                    Case
                     Case20-32243
                          20-32243 Document
                                    Document126-1
                                             119 Filed
                                                  FiledininTXSB
                                                            TXSBon
                                                                 on04/27/20
                                                                    04/27/20 Page
                                                                              Page77ofof34
                                                                                         34
                                                          Exhibit B
                                                     Banks Service List
                                                  Served via Electronic Mail

                                                 CreditorName                       Email
                                Australia and New Zealand Banking Group
                                Limited (ANZ)                                  On File with KCC
                                Australia and New Zealand Banking Group
                                Limited (ANZ)                                  On File with KCC
                                Banco Bradesco S.A - Branch #2579              On File with KCC
                                Banco Citibank AS - Branch # 0001              On File with KCC
                                Banco Citibank SA - Branch # 0001              On File with KCC
                                Banco Itau S.A - Branch # 6242                 On File with KCC
                                Bank of Cyprus                                 On File with KCC
                                Bank of South Pacific (BSP)                    On File with KCC
                                Barclays Bank PLC                              On File with KCC
                                CitiBank                                       On File with KCC
                                Citibank                                       On File with KCC
                                CitiBank                                       On File with KCC
                                Citibank                                       On File with KCC
                                Citibank Delaware                              On File with KCC
                                Citibank Europe PLC                            On File with KCC
                                Citibank London                                On File with KCC
                                CITIBANK N.A. AUSTRALIA                        On File with KCC
                                CITIBANK N.A. SINGAPORE BRANCH                 On File with KCC
                                Citibank NA                                    On File with KCC
                                Citibank NA                                    On File with KCC
                                Den Norske Bank ASA (DNB)                      On File with KCC
                                Emirates National Bank Dubai                   On File with KCC
                                Halyk Bank                                     On File with KCC
                                HK and Shanghai Banking Corp Ltd, Branch
                                COLLYER QUAY SINGAPORE                         On File with KCC
                                Hongkong and Shanghai Banking Corporation
                                Limited                                        On File with KCC
                                HSBC Bank plc, London                          On File with KCC
                                HSBC Bank plc, London                          On File with KCC
                                ING Bank                                       On File with KCC
                                JPMorgan Chase - UK                            On File with KCC
                                JPMorgan Chase New York                        On File with KCC
                                Piraeus Bank                                   On File with KCC
                                Scotiabank - The Bank of Nova Scotia           On File with KCC
                                Scotiabank - The Bank of Nova Scotia           On File with KCC
                                Westpac                                        On File with KCC




In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 1 of 1
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page88ofof34
                                                                     34




                       Exhibit C
                                                           Case
                                                            Case20-32243
                                                                 20-32243 Document
                                                                           Document126-1
                                                                                    119 Filed
                                                                                         FiledininTXSB
                                                                                                   TXSBon
                                                                                                        on04/27/20
                                                                                                           04/27/20 Page
                                                                                                                     Page99ofof34
                                                                                                                                34
                                                                                                                  Exhibit C
                                                                                                    Master Service List as of April 23, 2020
                                                                                                          Served via Overnight Mail




                Description                              CreditorName               CreditorNoticeName                           Address1                       Address2             City            State       Zip          Country
                                                                             Kelly Hawkes and Mark
 Top 30                                       AIRBUS DEFENCE AND SPACE LTD McLauchlan                               Gunnels Wood Road                                          STEVENAGE        HERTS        SG1 2AS      United Kingdom
 Top 30                                       APT Satellite Company Limited  Attn Christine Officer or Director     22 Dai Kwai Street Tai Po            Industrial Estate     Hong Kong                                  Hong Kong
                                              ASIA SATELLITE
 Top 30                                       TELECOMMUNICATIONS             Sue Yeung and Roger Tong               12 F Harbour Centre                                        Hong Kong                                  Hong Kong
 Top 30                                       AT&T                           Shaun Feimster                         PO BOX 105414                                              ATLANTA          GA           30348-5414
 Top 30                                       AT&T Services Legal Department James W Grudus Esq                     One AT&T Way Room 3A115                                    Bedminster       NJ           07921-0000
 Top 30                                       Cobham Satcom                  Geoff Allsop and Liga Liu              Lundtoftegaardsvej 93D                                     Kongens Lyngby                2800         Denmark
 Top 30                                       COMTECH EF DATA                Phil Lester-Credit Manager             2114 West 7th Street                                       Tempe            AZ           85281
 Top 30                                       COMTECH EF DATA                Phil Lester-Credit Manager             LOCKBOX 9651 PO BOX 70280                                  PHILADELPHIA     PA           19176
 Counsel to the Ad Hoc Group of Secured
 Lenders                                Davis Polk & Wardwell LLP                 Damian Schaible David Schiff      450 Lexington Avenue                 & Jonah A Peppiatt    New York         NY           10017
 Top 30                                 Eutelsat Asia Pte Ltd                     Mervyn EU ZHI YONG                8 Temasek Boulevard #15-02           Suntec Three Tower    Singapore                     018981       Singapore
 Top 30                                 Eutelsat SA                               Mervyn Eu zhi yong                70 Rue Balard                                              PARIS                         75015        France

 Federal Communications Commission            Federal Communications Commission Attn General Counsel                445 12th Street SW                                         Washington       DC           20554

 Top 30                                       Globalstar USA                      Jennifer Plaskus-Credit           1351 Holiday Square Blvd             & Collections Supervisor Covington     LA           70433
 Top 30                                       INMARSAT GLOBAL LIMITED             SHIRIN DHALA                      99 CITY ROAD                                                  LONDON                     EC1Y 1AX     United Kingdom
 Top 30                                       INMARSAT SOLUTIONS BV               Attn Officer or Director          LOIRE 158-160 ENTRANCE B                                      THE HAGUE                  2491 AL      The Netherlands
 Top 30                                       Intellian Technologies USA Inc      Julia Kim-Accountant              11 STUDEBAKER                                                 IRVINE        CA           92618
 Top 30                                       INTELSAT CORPORATION                Michelle Bryan General Counsel    7900 Tysons One Place                                         McLean        VA           22102-5972
 Top 30                                       INTELSAT CORPORATION                Michelle Bryan General Counsel    PO BOX 847491                                                 DALLAS        TX           75284-7491
                                              INTELSAT GLOBAL                                                                                            555 CHISWICK HIGH
 Top 30                                       SALES&MARKETING LTD                 Michelle Bryan General Counsel    BUILDING 5 CHISWICK PARK             ROAD                     LONDON                     WV W4 5YF United Kingdom

 IRS                                          Internal Revenue Service            Centralized Insolvency Operation 2970 Market St                                              Philadelphia     PA           19104
 Internal Revenue Service                     Internal Revenue Service                                             1919 Smith Street                                           Houston          TX           77002
 Top 30                                       Iridium Satellite LLC               Wouter Deknopper                 1750 Tysons Blvd Suite 1400                                 McLean           VA           22102
                                                                                  Edward O Sassower Anthony
 Top 30                                       Kirkland & Ellis LLP                Grossi                           601 Lexington Avenue                                        New York         NY           10022
 Top 30                                       LEVEL 3 COMMUNICATIONS              Michael Santschi                 PO BOX 910182                                               DENVER           CO           80291-0182
 Top 30                                       Level 3 Communications LLC          C O Centurylink                  Michael Santschi                      20 E Thomas Rd        Phoenix          AZ           85012
 Top 30                                       McKinsey & Company Inc              Pierre Gentin Elizabeth Duffy    555 California Street Suite 4700                            San Francisco    CA           94104
                                                                                                                                                         Credit Collection
 Top 30                                       New Skies Satellites BV             Francis Marquez                   ROOSEVELTPLANTSOEN 4                 Controller            THE HAGUE                     KR 2517      The Netherlands
 Top 30                                       Norton Rose Fulbright US LLP        Jason L. Boland, Bob B. Bruner    1301 McKinney                        Suite 5100            Houston          TX           77010
                                                                                  Adam Ferneyhough-Accts
 Top 30                                 O3b Sales BV                              Receivable                        Johan van Oldenbarneveltlaan 5                             The Hague                     2582 NE      The Netherlands
 Counsel to the Ad Hoc Group of Secured
 Lenders                                Rapp & Krock PC                           Henry Flores Kenneth Krock        1980 Post Oak Blvd Suite 1200                              Houston          TX           77056
                                        RUSSIAN SATELLITE
 Top 30                                 COMMUNICATIONS CO                         Attn Officer or Director          3A Bld1 Nikoloyamskiy per                                  Moscow                        109289       Russia
 Top 30                                 Satélites Mexicanos SA de CV              Jonathan Cortez                   Avenida Paseo de la Reforma          No 222 Piso 20 y 21   Mexico City                   6600         MEXICO
                                                                                  Sabine Brunner-Accounts
 Top 30                                       SEATEL INC                          Receivable                        4030 Nelson Ave                                            Concord          CA           94520
                                                                                  Sabine Brunner-Accounts
 Top 30                                       SEATEL INC                          Receivable                        PO BOX 100749                                              ATLANTA          GA           30384-0749

 SEC Regional Office                          Securities & Exchange Commission    Fort Worth Regional Office        801 Cherry Street Ste 1900 Unit 18                         Fort Worth       TX           76102
 SEC Headquarters                             Securities & Exchange Commission    Secretary of the Treasury         100 F St NE                                                Washington       DC           20549


In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                                                   Page 1 of 2
                                                          Case
                                                           Case20-32243
                                                                20-32243 Document
                                                                          Document126-1
                                                                                   119 Filed
                                                                                        FiledininTXSB
                                                                                                  TXSBon
                                                                                                       on04/27/20
                                                                                                          04/27/20 Page
                                                                                                                    Page10
                                                                                                                         10ofof34
                                                                                                                                34
                                                                                                                    Exhibit C
                                                                                                      Master Service List as of April 23, 2020
                                                                                                            Served via Overnight Mail




                Description                              CreditorName                   CreditorNoticeName                       Address1                    Address2         City          State          Zip          Country
                                                                                                                     11790 Sunrise Valley DriveSuite
 Top 30                                       SES Government Solutions Inc        Sefika Toker-AR Administrator      300                                                 RESTON       VA            20191

 Counsel to Credit Suisse AG, Cayman
 Islands Branch, as administrative agent                                          David M. Wagener, Esq., Albert L.
 under the Syndicated Facility Agreement Skadden Arps Slate Meagher & Flom        Hogan III                         155 N Wacker Drive                                   Chicago      IL            60606

 Counsel to Credit Suisse AG, Cayman
 Islands Branch, as administrative agent                                          Steven Messina and George
 under the Syndicated Facility Agreement Skadden Arps Slate Meagher & Flom        Howard                             One Manhattan West                                  New York     NY            10001
 Top 30                                  Sky Perfect JSAT Corp                    Ken Kunita                         1-14-14- Akasaka Minato-Ku                          TOKYO                      107-0052     Japan
                                                                                  Alfred M. Mamlet, Joshua R.
 Top 30                                       Steptoe & Johnson LLP               Taylor                             1330 Connecticut Ave, NW                            Washington   DC            20036
 Top 30                                       Steptoe & Johnson LLP               Michael Dockterman                 227 West Monroe St                Suite 4700        Chicago      IL            60606
 Top 30                                       TAMPNET UK LTD                      Attn Officer or Director           38 Carden Place                                     ABERDEEN                   AB10 1UP     United Kingdom
 Top 30                                       TELESAT CANADA                      Manik Vinnakota                    1601 Telesat Court                                  OTTAWA       ON            K1B5P4       Canada

 Top 30                                       TELESAT INTERNATIONAL LIMITED W McCabe                                 4th Floor 80 Petty France                           London                     SW1H 9EX     United Kingdom
                                                                                                                     10 11 13 14 19 F TELECOM
 Top 30                                       Telstra International               Attn Officer or Director           HOUSE                             3 GLOUCESTER ROAD WAN CHAI     Hong Kong                  Hong Kong
                                              THRANE AND THRANE A S
 Top 30                                       TRADING                             Attn Officer or Director           Lundtoftegaardsvej 93 D           AS COBHAM SATCOM Kongens Lyngby              2800         Denmark
 United States Attorney’s Office for the                                                                                                               1000 Louisiana Suite
 Southern District of Texas                   US Attorney's Office                Southern District of Texas         Richard A Kincheloe               2300                 Houston    TX           77002
 Office of the United States Trustee for                                          Hector Duran, Jr and Stephen
 the Southern District of Texas               US Trustee for the SDTX Houston Div Douglas Statham                    515 Rusk Street                   Suite 3516        Houston      TX            77002
 Top 30                                       Vodafone Fiji Ltd                   Nazmin Nisha                       168 Princes Road                  Tamavua           Suva                                    Fiji




In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                                                    Page 2 of 2
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page11
                                                               11ofof34
                                                                      34




                       Exhibit D
                                            Case
                                             Case20-32243
                                                  20-32243 Document
                                                            Document126-1
                                                                     119 Filed
                                                                          FiledininTXSB
                                                                                    TXSBon
                                                                                         on04/27/20
                                                                                            04/27/20 Page
                                                                                                      Page12
                                                                                                           12ofof34
                                                                                                                  34
                                                                                        Exhibit D
                                                                                   Banks Service List
                                                                                Served via Overnight Mail


              CreditorName                            Address1                   Address2                   City                State           Zip                Country
 ABN AMRO Bank N.V                           Foppingadreef 22,1102 BS                               Amsterdam                              AA88433         Netherlands
 Australia and New Zealand Banking
 Group Limited (ANZ)                         115 Pitt St                                            Sydney               NSW               02000           Australia
 Australia and New Zealand Banking           NZ Harbour City, Portion 13,    Section 44,
 Group Limited (ANZ)                         Lot 30                          Granville              Port Moresby          Papua New Guinea                 Papua New Guinea
 Banco Bradesco S.A - Branch #2579           Av Rio Branco, 1 Sala 1510                             Centro Rio de Janeiro RJ               CEP 20090-003   Brazil
                                             Rua da Assembleia, n 100, 3
 Banco Citibank AS - Branch # 0001           andar                                                  Centro Rio de Janeiro RJ               CEP 20.011-000 Brazil
                                             Rua da Assembleia, n 100, 3
 Banco Citibank SA - Branch # 0001           andar                                                  Centro Rio de Janeiro RJ               CEP 20.011-000 Brazil
                                             Praia de Botafogo n 501 - 7
 Banco Itau S.A - Branch # 6242              andar                                                  Rio de Janeiro       RJ                CEP 22250-040   Brazil
                                             66-68 Arch. Makariou Ave. &
 Bank of Cyprus                              Markou Drakou                   4003 Mesa Yeitonia Limassol                                                   Cyprus
 Bank of South Pacific (BSP)                 Ground Level, Ravalien Haus,    Harbour City,      PortMoresby              Papua New Guinea                  Papua New Guinea
 Barclays Bank PLC                           44/46 Castle Steet                                 Shrewsbury               Shropshire       SYI 2BU          United Kingdom
 Citibank                                    111 Wall Street                                    New York                 NY               10005
 CitiBank                                    25 Rue Balzac                                      Paris                                     75008            France
                                             Citigroup Centre, Canada
 CitiBank                                    Square                                                 Canary Wharf         London            E14 5LB         United Kingdom
                                             Schiphol Boulevard 257,1118
 Citibank                                    BH Schiphol                                            Schiphol-Amsterdam                                     Netherlands
 Citibank Delaware                           One Penns Way                                          New Castle           DE                19720
 Citibank Europe PLC                         Tordenskjolds Gaten 8-10                               Oslo                                                   Norway
                                             Citigroup Centre, Canada
 Citibank London                             Square                                                 Canary Wharf         London            E14 5LB         United Kingdom
 CITIBANK N.A. AUSTRALIA                     2 Park Street                                          Sydney               NSW               02000           Australia
                                                                             #16-01 Asia Square
 CITIBANK N.A. SINGAPORE BRANCH 8 Marina View                                Tower 1                                     Singapore         18960           Singapore
 Citibank NA                    111 Wall Street                                                     New York             NY                10005
 Citibank NA                    One Penns Way                                                       New Castle           DE                19720
                                Dronning Eufemias gate
 Den Norske Bank ASA (DNB)      30,0191 Oslo                                                        Oslo                                                   Norway
                                                                             Opposite Al
                                             Al Muraqqabat Branch - Salah    Muraqqabat Police
 Emirates National Bank Dubai                El Din Street                   Station, Deira         Dubai                                                  United Arabs Emirates
                                             050000, 1 Martebe street, Nur
 Halyk Bank                                  Alatau microdistrict                                   Almaty               Nur Almaty City                   Kazakstan
In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                           Page 1 of 2
                                            Case
                                             Case20-32243
                                                  20-32243 Document
                                                            Document126-1
                                                                     119 Filed
                                                                          FiledininTXSB
                                                                                    TXSBon
                                                                                         on04/27/20
                                                                                            04/27/20 Page
                                                                                                      Page13
                                                                                                           13ofof34
                                                                                                                  34
                                                                                     Exhibit D
                                                                                Banks Service List
                                                                             Served via Overnight Mail


               CreditorName                            Address1               Address2                City             State           Zip            Country

 HK and Shanghai Banking Corp Ltd,
 Branch COLLYER QUAY SINGAPORE               21 Collyer Quay HSBC Building #03-01            Singapore         Singapore       49320         Singapore
 Hongkong and Shanghai Banking                                             1 Queens Road
 Corporation Limited                         BL1, HSBC Main Building       Central           Hong Kong         Hong Kong                     Hong Kong
                                             8 Canada Square Canary
 HSBC Bank plc, London                       Wharf                                           London                            E14 5HQ       United Kingdom
 HSBC Bank plc, London                       PO Box 757                                      Hemel Hempstead   Hertfordshire   HP2 4SS       United Kingdom
                                             Financial Plaza Bijmerdreef
 ING Bank                                    109                                             Amsterdam                         1102 BW       Netherlands

 JPMorgan Chase - UK                         186 Wood Avenue S, Floor 02                     Iselin            NJ              08830

 JPMorgan Chase New York                     186 Wood Avenue S, Floor 02                     Iselin            NJ              08830
 Piraeus Bank                                23 Akti Miaouli str.                            Piraeus           18535                         Greece
 Scotiabank - The Bank of Nova Scotia        44 King Street West                             TORONTO           ON              M5H 1H1       Canada
 Scotiabank - The Bank of Nova Scotia        P.O. BOX 4234 STN A                             TORONTO           ON              M5W 5P6       Canada
                                             91 Avenue des Champs
 Societe Generale                            Elysees                                         Paris                             75008         France
 The State Bank for Foreign Economic
 Affairs of Turkmenistan                     Garashsyzlyk Str., 32                           Ashgabat                          744000        Turkmenistan
 Westpac                                     283-285 Kent Street                             Sydney            NSW             02000         Australia




In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                    Page 2 of 2
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page14
                                                               14ofof34
                                                                      34




                        Exhibit E
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page15
                                                                                  15ofof34
                                                                                         34
                                                          Exhibit E
                                                  Served via Electronic Mail



                                             CreditorName                            Email
                           AFFILIATES OF THE GOLDMAN SACHS GROUP INC           On File with KCC
                           AFFILIATES OF THE GOLDMAN SACHS GROUP INC           On File with KCC
                           AFFILIATES OF THE GOLDMAN SACHS GROUP INC           On File with KCC
                           AFFILIATES OF THE GOLDMAN SACHS GROUP INC           On File with KCC
                           CROWN OCEAN CAPITAL P1                              On File with KCC
                           DS INVESTMENTS LTD                                  On File with KCC
                           PERENNIAL VALUE MANAGEMENT                          On File with KCC
                           PORTSEA ASSET MANAGEMENT                            On File with KCC




In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 1 of 1
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page16
                                                               16ofof34
                                                                      34




                        Exhibit F
                                                  Case
                                                   Case20-32243
                                                        20-32243 Document
                                                                  Document126-1
                                                                           119 Filed
                                                                                FiledininTXSB
                                                                                          TXSBon
                                                                                               on04/27/20
                                                                                                  04/27/20 Page
                                                                                                            Page17
                                                                                                                 17ofof34
                                                                                                                        34
                                                                                        Exhibit F
                                                                                Served via Overnight Mail




          CreditorName                           CreditorNoticeName              Address1                   Address2        City  State Zip              Country
AFFILIATES OF THE GOLDMAN                   SACHS GROUP INC            200 WEST STREET                                   NEW YORK NY    10282
CROWN OCEAN CAPITAL P1                      LIMITED TRIDENT CHAMBERS   P.O. BOX 146                  ROAD TOWN           TORTOLA                 BRITISH VIRGIN ISLANDS

                                                                       THEMIS TOWER OFFICE 202       CORNER ANATASI
DS INVESTMENTS LTD                                                     SECOND FL                     SIOURKRI &OLYMPIO ST LIMASSOL      G4 3035  CYPRUS
PERENNIAL VALUE MANAGEMENT                                             LEVEL 27                      88 PHILLIP STREET    SYDNEY        2000     AUSTRALIA
PORTSEA ASSET MANAGEMENT                                               17 DOMINION STREET                                 LONDON        EC2M 2EF GREAT BRITAIN




In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                       Page 1 of 1
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page18
                                                               18ofof34
                                                                      34




                       Exhibit G
                       Case
                        Case20-32243
                             20-32243 Document
                                       Document126-1
                                                119 Filed
                                                     FiledininTXSB
                                                               TXSBon
                                                                    on04/27/20
                                                                       04/27/20 Page
                                                                                 Page19
                                                                                      19ofof34
                                                                                             34
                                                                              Exhibit G
                                                                Master Service List as of April 24, 2020
                                                                      Served via Electronic Mail



                 Description                                   CreditorName                      CreditorNoticeName                           Email
 Attorneys for the Texas Comptroller of           Comptroller of Public Accounts of the      Christopher S. Murphy,
 Public Accounts                                  State of Texas                             Assistant Attorney General       christopher.murphy@oag.texas.gov

 Attorneys for Credit Agricole Corporate                                                     Charles A. Beckham, Jr.,         charles.beckham@haynesboone.com;
 and Investment Bank ("CACIB")                    Haynes and Boone, LLP                      Arsalan Muhammad                 arsalan.muhammad@haynesboone.com
                                                  Linebarger Goggan Blair & Sampson
 Counsel for Bexar County                         LLP                                        Don Stecker                      sanantonio.bankruptcy@publicans.com
                                                                                             Kelly Hawkes and Mark            kelly.hawkes@airbus.com;
 Top 30                                           Airbus Defence And Space Ltd               McLauchlan                       mark.mclauchlan@airbus.com
                                                                                             Attn Christine, Officer or
 Top 30                                           APT Satellite Company Limited              Director                         christine@apstar.com
                                                  Asia Satellite Telecommunications                                           syeung@asiasat.com;
 Top 30                                           Company Limited                            Sue Yeung and Roger Tong         rtong@asiasat.com
                                                                                                                              sf1615@att.com; brm-qa@cctools.att-
 Top 30                                           AT&T                                       Shaun Feimster                   mail.com
                                                                                                                              james.grudus@att.com;
                                                                                                                              sf1615@att.com; brm-qa@cctools.att-
 Top 30                                           AT&T Services Legal Department             James W. Grudus, Esq.            mail.com
                                                                                                                              Geoff.Allsop@cobham.com;liga.liu@cob
 Top 30                                           Cobham Satcom                              Geoff Allsop and Liga Liu        ham.com
                                                                                                                              damian.schaible@davispolk.com;
                                                                                             Damian Schaible, David           david.schiff@davispolk.com;
 Counsel to the Ad Hoc Group of Secured                                                      Schiff, Jonah A. Peppiatt,       jonah.peppiatt@davispolk.com;
 Lenders                                          Davis Polk & Wardwell LLP                  Jarret Erickson                  jarret.erickson@davispolk.com
 Top 30                                           Eutelsat Asia Pte. Ltd.                    Mervyn Eu Zhi Yong               lngszeyim@eutelsat.com
                                                                                                                              credit@eutelsat.com;
                                                                                                                              hzared@eutelsat.com;
 Top 30                                           Eutelsat S.A.                              Mervyn Eu Zhi Yong               victor.perez@eutelsat.com
 Federal Communications Commission                Federal Communications Commission          Attn General Counsel             thomas.johnson@fcc.gov
                                                                                             Jennifer Plaskus-Credit &
 Top 30                                           Globalstar USA                             Collections Supervisor           jennifer.plaskus@globalstar.com
 Top 30                                           Inmarsat Global Limited                    Shirin Dhala                     valentina.tsialiatidou@inmarsat.com
 Top 30                                           Inmarsat Solutions B.V                     Attn Officer or Director         AR.Inquiries@inmarsat.com
                                                                                                                              julia.kim@intelliantech.com;
 Top 30                                           Intellian Technologies USA, Inc.         Julia Kim-Accountant               accounting.us@intelliantech.com
                                                                                           Michelle Bryan, General            Billing.Inquiries@Intelsat.com;
 Top 30                                           Intelsat Global Sales And Marketing Ltd. Counsel                            michelle.bryan@intelsat.com
 Top 30                                           Iridium Satellite LLC                    Wouter Deknopper                   Wouter.Deknopper@iridium.com
                                                                                                                              Edward.Sassower@kirkland.com;
                                                  Kirkland & Ellis LLP and Kirkland & Ellis Edward O. Sassower, Anthony       Anthony.Grossi@kirkland.com;
 Counsel to Intelstat US LLC                      International, LLP                        Grossi, Steven N. Serajeddini     Steven.Serajeddini@kirkland.com
                                                                                                                              michael.santschi@centurylink.com;
 Top 30                                           Level 3 Communications                     Michael Santschi                 Billing@centurylink.com
                                                                                                                              michael.santschi@centurylink.com;
 Top 30                                           Level 3 Communications, LLC                C/O Centurylink                  Billing@centurylink.com
                                                                                                                              pierre_gentin@mckinsey.com;
 Top 30                                           McKinsey & Company Inc                     Pierre Gentin, Elizabeth Duffy   elizabeth_duffy@mckinsey.com
                                                                                                                              francis.marquez@ses.com;
                                                                                             Francis Marquez-                 sanjeev.ramcharan@ses.com; billing-
 Top 30                                           New Skies Satellites B.V.                  Credit/Collection Controller     nl@ses.com
 Counsel for Inmarsat Global Limited and                                                     Jason L. Boland, Bob B.          jason.boland@nortonrosefulbright.com;
 Inmarsat Solutions B.V.                          Norton Rose Fulbright US LLP               Bruner                           bob.bruner@nortonrosefulbright.com
                                                                                                                              ruy.sarmiento@o3bnetworks.com;
                                                                                             Adam Ferneyhough-Accounts        billing@o3bnetworks.com;
 Top 30                                           O3b Sales B.V.                             Receivable                       adam.ferneyhough@ses.com
 Counsel to the Ad Hoc Group of Secured                                                      Henry Flores, Kenneth M.         HFlores@rappandkrock.com;
 Lenders                                          Rapp & Krock, PC                           Krock                            kkrock@rappandkrock.com
                                                  Russian Satellite Communications
 Top 30                                           Company                                    Attn Officer or Director         sco@rscc.ru
 Top 30                                           Satélites Mexicanos, S.A. de C.V.          Jonathan Cortez                  jonathan.cortez@eutelsat.com




In re: Speedcast International Limited., et al.
Case No.: 20-32243                                                             Page 1 of 2
                       Case
                        Case20-32243
                             20-32243 Document
                                       Document126-1
                                                119 Filed
                                                     FiledininTXSB
                                                               TXSBon
                                                                    on04/27/20
                                                                       04/27/20 Page
                                                                                 Page20
                                                                                      20ofof34
                                                                                             34
                                                                               Exhibit G
                                                                 Master Service List as of April 24, 2020
                                                                       Served via Electronic Mail



                 Description                                   CreditorName                       CreditorNoticeName                        Email
                                                                                                                            sefika.toker@ses-gs.com;
 Top 30                                           SES Government Solutions, Inc               Sefika Toker-AR Administrator emily.mosso@ses-gs.com
 Top 30                                           Sky Perfect JSAT Corp                       Ken Kunita                    kunita-ken@sptvjsat.com
 Top 30                                           Tampnet UK Ltd                              Attn Officer or Director      finance.uk@tampnet.com
 Top 30                                           Telesat Canada                              Manik Vinnakota               mvinnakota@telesat.com
 Top 30                                           Telesat International Limited               W McCabe                      wmccabe@telesat.com
 Top 30                                           Telstra International                       Attn Officer or Director      TGBilling@team.telstra.com
                                                  Thrane And Thrane A/S Trading As
 Top 30                                           Cobham Satcom                               Attn Officer or Director       satcom.receivables@cobham.com
 United States Attorney’s Office for the
 Southern District of Texas                       US Attorney's Office                        Southern District of Texas     richard.kincheloe@usdoj.gov
 Office of the United States Trustee for the      US Trustee for the Southern District of     Hector Duran, Jr and Stephen   Hector.Duran.Jr@usdoj.gov;
 Southern District of Texas                       Texas (Houston Division)                    Douglas Statham                stephen.statham@usdoj.gov
 Top 30                                           Vodafone Fiji Ltd                           Nazmin Nisha                   nazmin.nisha@vodafone.com
                                                                                                                             plester@comtechefdata.com;
 Top 30                                           Comtech EF Data                             Phil Lester-Credit Manager     smorris@comtechefdata.com
                                                                                                                             plester@comtechefdata.com;
 Top 30                                           Comtech EF Data                             Phil Lester-Credit Manager     smorris@comtechefdata.com
                                                                                              Michelle Bryan, General        Billing.Inquiries@Intelsat.com;
 Top 30                                           Intelsat Corporation                        Counsel                        michelle.bryan@intelsat.com
                                                                                              Michelle Bryan, General        Billing.Inquiries@Intelsat.com;
 Top 30                                           Intelsat Corporation                        Counsel                        michelle.bryan@intelsat.com
                                                                                              Centralized Insolvency
 IRS                                              Internal Revenue Service                    Operation                      Mimi.M.Wong@irscounsel.treas.gov
                                                                                              Centralized Insolvency
 IRS                                              Internal Revenue Service                    Operation                      Mimi.M.Wong@irscounsel.treas.gov
                                                                                              Sabine Brunner-Accounts        Sabine.Brunner@cobham.com;
 Top 30                                           SEATEL INC.                                 Receivable                     satcom.concord.ar@cobham.com
                                                                                              Sabine Brunner-Accounts        Sabine.Brunner@cobham.com;
 Top 30                                           SEATEL INC.                                 Receivable                     satcom.concord.ar@cobham.com
 SEC Regional Office                              Securities & Exchange Commission            Fort Worth Regional Office     dfw@sec.gov
 SEC Headquarters                                 Securities & Exchange Commission            Secretary of the Treasury      secbankruptcy@sec.gov

 Counsel to Credit Suisse AG, Cayman
 Islands Branch, as administrative agent          Skadden, Arps, Slate, Meagher & Flom        David M. Wagener, Esq.,        david.wagener@skadden.com;
 under the Syndicated Facility Agreement          LLP                                         Albert L. Hogan III            al.hogan@skadden.com

 Counsel to Credit Suisse AG, Cayman
 Islands Branch, as administrative agent          Skadden, Arps, Slate, Meagher & Flom        Steven Messina and George      steven.messina@skadden.com;
 under the Syndicated Facility Agreement          LLP                                         Howard                         george.howard@skadden.com
 Counsel for Inmarsat Global Limited and                                                      Alfred M. Mamlet, Joshua R.    amamlet@Steptoe.com;
 Inmarsat Solutions B.V.                          Steptoe & Johnson LLP                       Taylor                         jrtaylor@Steptoe.com
 Counsel for Inmarsat Global Limited and
 Inmarsat Solutions B.V.                          Steptoe & Johnson LLP                       Michael Dockterman             mdockterman@Steptoe.com




In re: Speedcast International Limited., et al.
Case No.: 20-32243                                                              Page 2 of 2
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page21
                                                               21ofof34
                                                                      34




                       Exhibit H
                                                       Case
                                                        Case20-32243
                                                             20-32243 Document
                                                                       Document126-1
                                                                                119 Filed
                                                                                     FiledininTXSB
                                                                                               TXSBon
                                                                                                    on04/27/20
                                                                                                       04/27/20 Page
                                                                                                                 Page22
                                                                                                                      22ofof34
                                                                                                                             34
                                                                                                                   Exhibit H
                                                                                                     Master Service List as of April 24, 2020
                                                                                                           Served via Overnight Mail



               Description                             CreditorName                        CreditorNoticeName                         Address1                    Address2                 City   State       Zip          Country
                                                                                    Kelly Hawkes and Mark
Top 30                                      Airbus Defence And Space Ltd            McLauchlan                            Gunnels Wood Road                                       Stevenage       Herts SG1 2AS        United Kingdom
                                                                                                                          22 Dai Kwai Street, Tai Po
Top 30                                      APT Satellite Company Limited           Attn Christine, Officer or Director   Industrial Estate                                       Hong Kong                            Hong Kong
                                            Asia Satellite Telecommunications
Top 30                                      Company Limited                         Sue Yeung and Roger Tong              12/F, Harbour Centre                                    Hong Kong                            Hong Kong
Top 30                                      AT&T                                    Shaun Feimster                        PO BOX 105414                                           Atlanta        GA       30348-5414
Top 30                                      AT&T Services Legal Department          James W. Grudus, Esq.                 One AT&T Way, Room 3A115                                Bedminster     NJ       07921
Top 30                                      Cobham Satcom                           H                                     Lundtoftegaardsvej 93D                                  Kongens Lyngby          2800         Denmark
Attorneys for the Texas Comptroller of      Comptroller of Public Accounts of the   Christopher S. Murphy, Assistant      Bankruptcy & Collections Division
Public Accounts                             State of Texas                          Attorney General                      MC 008                              PO Box 12548        Austin          TX      78711-2548
Top 30                                      Comtech EF Data                         Phil Lester-Credit Manager            Lockbox 9651                        PO Box 70280        Philadelphia    PA      19176
Top 30                                      Comtech EF Data                         Phil Lester-Credit Manager            2114 West 7th Street                                    Tempe           AZ      85281

Counsel to the Ad Hoc Group of                                                      Damian Schaible, David Schiff,
Secured Lenders                             Davis Polk & Wardwell LLP               Jonah A. Peppiatt, Jarret Erickson 450 Lexington Avenue                                       New York        NY      10017
                                                                                                                       8 Temasek Boulevard #15-02
Top 30                                      Eutelsat Asia Pte. Ltd.                 Mervyn Eu Zhi Yong                 Suntec Three Tower                                         Singapore               018981       Singapore
Top 30                                      Eutelsat S.A.                           Mervyn Eu Zhi Yong                 70 Rue Balard                                              Paris                   75015        France
                                            Federal Communications
Federal Communications Commission           Commission                              Attn General Counsel                  445 12th Street SW                                      Washington      DC      20554
                                                                                    Jennifer Plaskus-Credit &
Top 30                                      Globalstar USA                          Collections Supervisor                1351 Holiday Square Blvd                                Covington       LA      70433

Attorneys for Credit Agricole Corporate                                             Charles A. Beckham, Jr., Arsalan
and Investment Bank ("CACIB")               Haynes and Boone, LLP                   Muhammad                              1221 McKinney, Suite 2100                               Houston         TX      77010
Top 30                                      Inmarsat Global Limited                 Shirin Dhala                          99 City Road                                            London                  EC1Y 1AX     United Kingdom
Top 30                                      Inmarsat Solutions B.V                  Attn Officer or Director              Loire 158-160, Entrance B                               The Hague               2491 AL      The Netherlands
Top 30                                      Intellian Technologies USA, Inc.        Julia Kim-Accountant                  11 Studebaker                                           Irvine          CA      92618

Top 30                                      Intelsat Corporation                    Michelle Bryan, General Counsel       PO Box 847491                                           Dallas          TX      75284-7491

Top 30                                      Intelsat Corporation                Michelle Bryan, General Counsel           7900 Tysons One Place                                   Mclean          VA      22102-5972
                                            Intelsat Global Sales And Marketing                                                                               555 Chiswick High
Top 30                                      Ltd.                                Michelle Bryan, General Counsel           Building 5, Chiswick Park           Road                London                  WV W4 5YF United Kingdom

IRS                                         Internal Revenue Service                Centralized Insolvency Operation      PO Box 7346                                             Philadelphia    PA      19101-7346

IRS                                         Internal Revenue Service                Centralized Insolvency Operation      2970 Market St                                          Philadelphia    PA      19104
Internal Revenue Service                    Internal Revenue Service                                                      1919 Smith Street                                       Houston         TX      77002
Top 30                                      Iridium Satellite LLC                   Wouter Deknopper                      1750 Tysons Blvd, Suite 1400                            Mclean          VA      22102
                                            Kirkland & Ellis LLP and Kirkland &     Edward O. Sassower, Anthony
Counsel to Intelstat US LLC                 Ellis International, LLP                Grossi, Steven N. Serajeddini         601 Lexington Avenue                                    New York        NY      10022
Top 30                                      Level 3 Communications                  Michael Santschi                      PO Box 910182                                           Denver          CO      80291-0182
Top 30                                      Level 3 Communications, LLC             C/O Centurylink                       Michael Santschi                    20 E Thomas Rd      Phoenix         AZ      85012
                                            Linebarger Goggan Blair & Sampson
Counsel for Bexar County                    LLP                                     Don Stecker                           112 E Pecan St Ste 2200                                 San Antonio     TX      78205


In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                                                     Page 1 of 3
                                                       Case
                                                        Case20-32243
                                                             20-32243 Document
                                                                       Document126-1
                                                                                119 Filed
                                                                                     FiledininTXSB
                                                                                               TXSBon
                                                                                                    on04/27/20
                                                                                                       04/27/20 Page
                                                                                                                 Page23
                                                                                                                      23ofof34
                                                                                                                             34
                                                                                                               Exhibit H
                                                                                                 Master Service List as of April 24, 2020
                                                                                                       Served via Overnight Mail



               Description                            CreditorName                     CreditorNoticeName                      Address1                       Address2              City       State     Zip          Country
Top 30                                      McKinsey & Company Inc              Pierre Gentin, Elizabeth Duffy    555 California Street Suite 4700                            San Francisco    CA    94104
                                                                                Francis Marquez-Credit/Collection
Top 30                                      New Skies Satellites B.V.           Controller                        Rooseveltplantsoen 4                                        The Hague              KR 2517      The Netherlands
Counsel for Inmarsat Global Limited
and Inmarsat Solutions B.V.                 Norton Rose Fulbright US LLP        Jason L. Boland, Bob B. Bruner      1301 McKinney                         Suite 5100          Houston          TX    77010
                                                                                Adam Ferneyhough-Accounts
Top 30                                      O3b Sales B.V.                      Receivable                          Johan van Oldenbarneveltlaan 5                            The Hague              2582 NE      The Netherlands
Counsel to the Ad Hoc Group of
Secured Lenders                             Rapp & Krock, PC                    Henry Flores, Kenneth M. Krock      1980 Post Oak Blvd, Suite 1200                            Houston          TX    77056
                                            Russian Satellite Communications
Top 30                                      Company                             Attn Officer or Director            3A Bld,1, Nikoloyamskiy per.                              Moscow                 109289       Russia
                                                                                                                    Avenida Paseo de la Reforma No.
Top 30                                      Satélites Mexicanos, S.A. de C.V.   Jonathan Cortez                     222 Piso 20 y 21                                          Mexico City            6600         Mexico
                                                                                Sabine Brunner-Accounts
Top 30                                      SEATEL INC.                         Receivable                          PO Box 100749                                             Atlanta          GA    30384-0749
                                                                                Sabine Brunner-Accounts
Top 30                                      SEATEL INC.                         Receivable                          4030 Nelson Ave                                           Concord          CA    94520
                                                                                                                    801 Cherry Street, Suite 1900, Unit
SEC Regional Office                         Securities & Exchange Commission    Fort Worth Regional Office          18                                                        Fort Worth       TX    76102

SEC Headquarters                            Securities & Exchange Commission    Secretary of the Treasury           100 F St NE                                               Washington       DC    20549
                                                                                                                    11790 Sunrise Valley Drive,Suite
Top 30                                      SES Government Solutions, Inc       Sefika Toker-AR Administrator       300                                                       Reston           VA    20191
Counsel to Credit Suisse AG, Cayman
Islands Branch, as administrative agent
under the Syndicated Facility               Skadden, Arps, Slate, Meagher &     David M. Wagener, Esq., Albert L.
Agreement                                   Flom LLP                            Hogan III                         155 N. Wacker Drive                                         Chicago          IL    60606
Counsel to Credit Suisse AG, Cayman
Islands Branch, as administrative agent
under the Syndicated Facility               Skadden, Arps, Slate, Meagher &     Steven Messina and George
Agreement                                   Flom LLP                            Howard                              One Manhattan West                                        New York         NY    10001
Top 30                                      Sky Perfect JSAT Corp               Ken Kunita                          1-14-14- Akasaka, Minato-Ku                               Tokyo                  107-0052     Japan
Counsel for Inmarsat Global Limited                                             Alfred M. Mamlet, Joshua R.
and Inmarsat Solutions B.V.                 Steptoe & Johnson LLP               Taylor                              1330 Connecticut Ave, NW                                  Washington       DC    20036
Counsel for Inmarsat Global Limited
and Inmarsat Solutions B.V.                 Steptoe & Johnson LLP               Michael Dockterman                  227 West Monroe St                    Suite 4700          Chicago          IL    60606
Top 30                                      Tampnet UK Ltd                      Attn Officer or Director            38 Carden Place                                           Aberdeen               AB10 1UP     United Kingdom
Top 30                                      Telesat Canada                      Manik Vinnakota                     1601 Telesat Court                                        Ottawa           ON    K1B5P4       Canada
Top 30                                      Telesat International Limited       W McCabe                            4th. Floor, 80 Petty France                               London                 SW1H 9EX     United Kingdom
                                                                                                                    10, 11, 13, 14, 19/F Telecom          3 Gloucester Road
Top 30                                      Telstra International               Attn Officer or Director            House                                 Wan Chai            Hong Kong                           Hong Kong
                                            Thrane And Thrane A/S Trading As
Top 30                                      Cobham Satcom                       Attn Officer or Director            Lundtoftegaardsvej 93 D                                   Kongens Lyngby         2800         Denmark
United States Attorney’s Office for the                                                                                                                   1000 Louisiana
Southern District of Texas                  US Attorney's Office                Southern District of Texas          Richard A. Kincheloe                  Suite 2300          Houston          TX    77002




In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                                                Page 2 of 3
                                                      Case
                                                       Case20-32243
                                                            20-32243 Document
                                                                      Document126-1
                                                                               119 Filed
                                                                                    FiledininTXSB
                                                                                              TXSBon
                                                                                                   on04/27/20
                                                                                                      04/27/20 Page
                                                                                                                Page24
                                                                                                                     24ofof34
                                                                                                                            34
                                                                                                               Exhibit H
                                                                                                 Master Service List as of April 24, 2020
                                                                                                       Served via Overnight Mail



               Description                             CreditorName                      CreditorNoticeName                      Address1       Address2        City   State       Zip          Country

Office of the United States Trustee for     US Trustee for the Southern District   Hector Duran, Jr and Stephen
the Southern District of Texas              of Texas (Houston Division)            Douglas Statham                    515 Rusk Street       Suite 3516     Houston     TX      77002
Top 30                                      Vodafone Fiji Ltd                      Nazmin Nisha                       168 Princes Road      Tamavua        Suva                          Fiji




In re: Speedcast International Limited., et al.
Case No.: 20-32243
                                                                                                                  Page 3 of 3
Case
 Case20-32243
      20-32243 Document
                Document126-1
                         119 Filed
                              FiledininTXSB
                                        TXSBon
                                             on04/27/20
                                                04/27/20 Page
                                                          Page25
                                                               25ofof34
                                                                      34




                         Exhibit I
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page26
                                                                                  26ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                               CreditorName                   CreditorNoticeName         Email
                      40/86 ADVISORS, INC.              Bryan Higgins              On File with KCC
                      ALCENTRA - NEW YORK               Andrew DiNuccio            On File with KCC
                      ALCENTRA - NEW YORK               Andrew Sieurin             On File with KCC
                      ALCENTRA - NEW YORK               Bennett Zynn               On File with KCC
                      ALCENTRA - NEW YORK               Brenna Sears               On File with KCC
                      ALCENTRA - NEW YORK               Brian Sheehan              On File with KCC
                      ALCENTRA - NEW YORK               contact intralink          On File with KCC
                      ALCENTRA - NEW YORK               credit AAAA                On File with KCC
                      ALCENTRA - NEW YORK               Credit Contact             On File with KCC
                      ALCENTRA - NEW YORK               Credit Contact             On File with KCC
                      ALCENTRA - NEW YORK               Credit Intralink           On File with KCC
                      ALCENTRA - NEW YORK               credit intralinks          On File with KCC
                      ALCENTRA - NEW YORK               Frank.Lonobardi            On File with KCC
                      ALCENTRA - NEW YORK               Intralink Credit           On File with KCC
                      ALCENTRA - NEW YORK               Jon Warn                   On File with KCC
                      ALCENTRA - NEW YORK               link intra                 On File with KCC
                      ALCENTRA - NEW YORK               Nathan Phea                On File with KCC
                      ALCENTRA - NEW YORK               Thomas Frangione           On File with KCC
                      AMERICAN MONEY
                      MANAGEMENT                        Dave Meyer                 On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Alex Hou                   On File with KCC
                      AOZORA BANK, LTD. -FD MGR         BU Credit 3                On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Charles Chan               On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Chung Teresa               On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Helen Tsang                On File with KCC
                      AOZORA BANK, LTD. -FD MGR         joyce chow                 On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Luke Ho                    On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Noriko Ueda                On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Tammi Ho                   On File with KCC
                      AOZORA BANK, LTD. -FD MGR         Vincent Lee                On File with KCC
                      Apex Credit Partners LLC          Andrew Stern               On File with KCC
                      Apex Credit Partners LLC          Daniel Tiro                On File with KCC
                      Apex Credit Partners LLC          intra link                 On File with KCC
                      Apex Credit Partners LLC          intralink credit           On File with KCC
                      Apex Credit Partners LLC          Terrance Balkaran          On File with KCC
                      ARES MANAGEMENT, LLC- FM          creditt intralink          On File with KCC
                      ARES MANAGEMENT, LLC- FM          Intralink Credit           On File with KCC
                      ARES MANAGEMENT, LLC- FM          Ryan Egan                  On File with KCC
                      ARES MANAGEMENT, LLC- FM          Tony Petrilli              On File with KCC
                      ASSURANT                          Alex Clementi              On File with KCC
                      ASSURANT                          Matt Sosland               On File with KCC
                      ASSURANT                          Nico Symington             On File with KCC
                      ASSURANT                          Philip Dillon              On File with KCC
                      AXA INVESTMENT MANAGERS           contact credit             On File with KCC
                      AXA INVESTMENT MANAGERS           Jean-Philippe Levila       On File with KCC
                      AXA INVESTMENT MANAGERS           Joel Serebransky           On File with KCC
                      AXA INVESTMENT MANAGERS           Nicholas Christofer        On File with KCC
                      AXA INVESTMENT MANAGERS           Vera Fernholz              On File with KCC
                      AXA INVESTMENT MANAGERS           Xavier Boucher             On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 1 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page27
                                                                                  27ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                              CreditorName                   CreditorNoticeName         Email
                      AXA INVESTMENT MANAGERS           Yannick le Serviget       On File with KCC
                      AXA INVESTMENT MANAGERS           Yumiko Licznerski         On File with KCC
                      BANK OF AMERICA                   Alejandro Agudelo         On File with KCC
                      BANK OF AMERICA                   Alexander Watts           On File with KCC
                      BANK OF AMERICA                   Amit Bansal               On File with KCC
                      BANK OF AMERICA                   Austin Penland            On File with KCC
                      BANK OF AMERICA                   Binnie Sawhney            On File with KCC
                      BANK OF AMERICA                   Himanshu Chaturvedi       On File with KCC
                      BANK OF AMERICA                   Jenny Nadler              On File with KCC
                      BANK OF AMERICA                   Kevin Brown               On File with KCC
                      BANK OF AMERICA                   Lauren Lountzis           On File with KCC
                      BANK OF AMERICA                   Loryanna Shand            On File with KCC
                      BANK OF AMERICA                   Manish Rana               On File with KCC
                      BANK OF AMERICA                   Margaret Sang             On File with KCC
                      BANK OF AMERICA                   Miles Hanes               On File with KCC
                      BANK OF AMERICA                   Nagesh Kumar              On File with KCC
                      BANK OF AMERICA                   Pallavi Srivastava        On File with KCC
                      BANK OF AMERICA                   Patrick Donovan           On File with KCC
                      BANK OF AMERICA                   Peter Gross               On File with KCC
                      BANK OF AMERICA                   Priyan Soni               On File with KCC
                      BANK OF AMERICA                   Tara E. Kenny             On File with KCC
                      BANK OF AMERICA                   Vineet Bobal              On File with KCC
                      BANK OF AMERICA                   Vinita Chotrani           On File with KCC
                      BANK OF AMERICA                   William Kenney            On File with KCC
                      BARCLAYS BANK PLC                 Adam Shenkman             On File with KCC
                      BARCLAYS BANK PLC                 Amendments Team           On File with KCC
                      BARCLAYS BANK PLC                 Ashley Berry              On File with KCC
                      BARCLAYS BANK PLC                 Bank Loan                 On File with KCC
                                                        Barclays
                      BARCLAYS BANK PLC                 USLoanAmendmentTeam       On File with KCC
                      BARCLAYS BANK PLC                 BDM Loans                 On File with KCC
                      BARCLAYS BANK PLC                 bdmny bdmny               On File with KCC
                      BARCLAYS BANK PLC                 Cindy Wong                On File with KCC
                      BARCLAYS BANK PLC                 Jacqueline Custodio       On File with KCC
                      BARCLAYS BANK PLC                 John Figaniak             On File with KCC
                      BARCLAYS BANK PLC                 John Parsons              On File with KCC
                      BARCLAYS BANK PLC                 Loan Closers              On File with KCC
                      BARCLAYS BANK PLC                 Mandi Collins             On File with KCC
                      BARCLAYS BANK PLC                 Michael Jordan            On File with KCC
                      BARCLAYS BANK PLC                 Patty Galitis             On File with KCC
                      BARCLAYS BANK PLC                 Salvatore Russo           On File with KCC
                      BARCLAYS BANK PLC                 William Christie          On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                     Communications Credit    On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                     cred cont                On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Credit Contact            On File with KCC



In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 2 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page28
                                                                                  28ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                                 CreditorName                CreditorNoticeName        Email
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Credit Intralink          On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Legal Documentation:      On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Lucie Grancher            On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Philip Mule               On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                     Rich Ehrlich             On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Sam Honig                 On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Thomas Pisiewicz          On File with KCC
                      BLACK DIAMOND CAPITAL
                      MANAGEMENT LLC                    Tony Verasci              On File with KCC
                      BROWN BROTHERS HARRIMAN
                      AND CO.                           Kyle Robison              On File with KCC
                      BROWN BROTHERS HARRIMAN
                      AND CO.                           Matt Carlson              On File with KCC
                      CALYON                             Jean-Francois OLMER      On File with KCC
                      CALYON                            Anant Bhatnagar           On File with KCC
                      CALYON                            Angela Chen               On File with KCC
                      CALYON                            Charlotte Man             On File with KCC
                      CALYON                            Edmund Tan                On File with KCC
                      CALYON                            Eugene Tan                On File with KCC
                      CALYON                            Sanichar Jaikissoon       On File with KCC
                      Citibank, N.A.                    Andrew Jacobs             On File with KCC
                      Citibank, N.A.                    AU Loan Ops               On File with KCC
                      Citibank, N.A.                    Clyde Deshields           On File with KCC
                      Citibank, N.A.                    Daniel McFadden           On File with KCC
                      Citibank, N.A.                    Harry Hoffman             On File with KCC
                      Citibank, N.A.                    Jonathan Medcalf          On File with KCC
                      Citibank, N.A.                    Loukas Makrides           On File with KCC
                      Citibank, N.A.                    Manoj Ramachandran        On File with KCC
                      Citibank, N.A.                    Maria Mills               On File with KCC
                      Citibank, N.A.                    Matthew Sandham           On File with KCC
                      Citibank, N.A.                    Rimshi Jain               On File with KCC
                      Citibank, N.A.                    Roei Gurvitz              On File with KCC
                      Citibank, N.A.                    Ryan Jones                On File with KCC
                      Citibank, N.A.                    Sophia Shao               On File with KCC
                      Citibank, N.A.                    Steve Phan                On File with KCC
                      Citibank, N.A.                    Terry Lau                 On File with KCC
                      Citibank, N.A.                    Virginia Schettino        On File with KCC
                      CREDIT SUISSE                     Andrea Moore              On File with KCC
                      CREDIT SUISSE                     Andrew Griffin            On File with KCC
                      CREDIT SUISSE                     Andrew Triggiano          On File with KCC
                      CREDIT SUISSE                     Arun Seshadri             On File with KCC
                      CREDIT SUISSE                     Brandon Bishop            On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 3 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page29
                                                                                  29ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                              CreditorName                   CreditorNoticeName         Email
                      CREDIT SUISSE                     Bryan DeLello             On File with KCC
                      CREDIT SUISSE                     Chazzne Rogers            On File with KCC
                      CREDIT SUISSE                     Coleen Monplaisir         On File with KCC
                      CREDIT SUISSE                     CRM Americas              On File with KCC
                      CREDIT SUISSE                     Dana Klein                On File with KCC
                      CREDIT SUISSE                     Daniel Bennink            On File with KCC
                      CREDIT SUISSE                     Daniel Fatovic            On File with KCC
                      CREDIT SUISSE                     David Farber              On File with KCC
                      CREDIT SUISSE                     Didier Siffer             On File with KCC
                      CREDIT SUISSE                     Elizabeth Lynn Ellis      On File with KCC
                      CREDIT SUISSE                     Fatima Almeida            On File with KCC
                      CREDIT SUISSE                     Fernando Chavez           On File with KCC
                      CREDIT SUISSE                     Frances Ning              On File with KCC
                      CREDIT SUISSE                     Graves Ganzert            On File with KCC
                      CREDIT SUISSE                     Ian Croft                 On File with KCC
                      CREDIT SUISSE                     Ines Jiana Ahumada        On File with KCC
                      CREDIT SUISSE                     Jack Madej                On File with KCC
                      CREDIT SUISSE                     James Garforth            On File with KCC
                      CREDIT SUISSE                     Jamie Schlim              On File with KCC
                      CREDIT SUISSE                     Jay Tammareddy            On File with KCC
                      CREDIT SUISSE                     Jeremia Ambuehl           On File with KCC
                      CREDIT SUISSE                     Jiana Ahumada             On File with KCC
                      CREDIT SUISSE                     John Deines               On File with KCC
                      CREDIT SUISSE                     Jon Singer                On File with KCC
                      CREDIT SUISSE                     Kevin Johnson             On File with KCC
                      CREDIT SUISSE                     Laura Vargas              On File with KCC
                      CREDIT SUISSE                     Lawrence Park             On File with KCC
                      CREDIT SUISSE                     Lindsey Schiefer          On File with KCC
                      CREDIT SUISSE                     Matthew Johnson           On File with KCC
                      CREDIT SUISSE                     Matthew Lane              On File with KCC
                      CREDIT SUISSE                     Michael Anderson          On File with KCC
                      CREDIT SUISSE                     Michael Curry             On File with KCC
                      CREDIT SUISSE                     Mikhail Faybusovich       On File with KCC
                      CREDIT SUISSE                     Miranda Wei               On File with KCC
                      CREDIT SUISSE                     Nawshaer Safi             On File with KCC
                      CREDIT SUISSE                     Nicholas Argiriou         On File with KCC
                      CREDIT SUISSE                     Nikola Zivkovic           On File with KCC
                      CREDIT SUISSE                     Peyton Caves              On File with KCC
                      CREDIT SUISSE                     Sam McGovern              On File with KCC
                      CREDIT SUISSE                     Seth Dancy                On File with KCC
                      CREDIT SUISSE                     Tamesh Sukul              On File with KCC
                      CREDIT SUISSE                     Timothy West              On File with KCC
                      CREDIT SUISSE                     TMG CorpBanking           On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                Alex Slavtchev            On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                Ana Sneperger             On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                 Christine Hahn           On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 4 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page30
                                                                                  30ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                               CreditorName                  CreditorNoticeName         Email
                      CRESCENT CAPITAL GROUP LP-
                      FM                                Erik Lawler                On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                 Gregory Gore              On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                 John Hwang                On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                Stephen Cook               On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                 Wayne Hosang              On File with KCC
                      CRESCENT CAPITAL GROUP LP-
                      FM                                 Zachary Nuzzi             On File with KCC
                      DENALI CAPITAL                     credit contact            On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Ahmad Kreydieh             On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Alex Ross                  On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Anita Kallicharran         On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          daniel rayant              On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Eduardo Cabral             On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          egidio carlino             On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Jeremy Hyatt               On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Kevin Raymond              On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Nansi Xu                   On File with KCC
                      DFG INVESTMENT ADVISERS,
                      INC.- FM                          Todd Rabideau              On File with KCC
                      DOUBLELINE CAPITAL, LP- FM        Loan Documents             On File with KCC
                      DOUBLELINE CAPITAL, LP- FM        Michael Casino             On File with KCC
                      DOUBLELINE CAPITAL, LP- FM        Robert Cohen               On File with KCC
                      ELLINGTON MANAGEMENT
                      GROUP LLC                         Rich Daley                 On File with KCC
                      ELLINGTON MANAGEMENT
                      GROUP LLC                         Rich Daley                 On File with KCC
                      EVANS GROVE CLO, LTD              Information Confidential   On File with KCC
                      GOLDENTREE ASSET
                      MANAGEMENT LP                     Brain DaSilva              On File with KCC
                      GOLDENTREE ASSET
                      MANAGEMENT LP                     Findox Team                On File with KCC
                      GOLDENTREE ASSET
                      MANAGEMENT LP                     Golden Tree                On File with KCC
                      GOLDENTREE ASSET
                      MANAGEMENT LP                      Karen Weber               On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 5 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page31
                                                                                  31ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                                 CreditorName                CreditorNoticeName        Email
                      GOLDENTREE ASSET
                      MANAGEMENT LP                     Thomas Shen               On File with KCC
                      ING BARINGS                       Choon Siang Than          On File with KCC
                      ING BARINGS                       COE Lending               On File with KCC
                      ING BARINGS                       Gaurav Yadav              On File with KCC
                      ING BARINGS                       Johannes Kaup             On File with KCC
                      ING BARINGS                       Kin Yew Chan              On File with KCC
                      ING BARINGS                       Krishna Suryanarayanan    On File with KCC
                      ING BARINGS                       Lisette Beekman           On File with KCC
                      ING BARINGS                       Valerie Chua              On File with KCC
                      ING BARINGS                       Vicky Teh                 On File with KCC
                      Invesco Senior Secured
                      Management, Inc.                   David Lukkes             On File with KCC
                      Invesco Senior Secured
                      Management, Inc.                   Jordan Darrington        On File with KCC
                      INVESTCORP (fka 3I DEBT
                      MANAGEMENT INVESTMENTS
                      LIMITED)                           Fraser Credit            On File with KCC
                      INVESTCORP (fka 3I DEBT
                      MANAGEMENT INVESTMENTS
                      LIMITED)                           Jonathan Rogers          On File with KCC
                      Investcorp Credit Management US
                      LLC                               Dan Albornoz              On File with KCC
                      JEFFERIES ASSET
                      MANAGEMENT, LLC                    Ruby Cameron             On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Amanda Grambling         On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                           Anthony Galletti          On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Bill McLoughlin          On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Giuseppe Salamone        On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Marcus Surin             On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                           Max Gabel                 On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Michael Vilarino         On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Muneeb Dahir             On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Patrick Johnson          On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Rich Biggica             On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Rich Biggica             On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                            Samuel Paradis           On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 6 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page32
                                                                                  32ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                                CreditorName                  CreditorNoticeName        Email
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                             Spencer Mullen           On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                             Victoria Yarisantos      On File with KCC
                      JEFFERIES FINANCE LLC - FUND
                      MANAGER                             Vincent DiBetta          On File with KCC
                      JMP (Medalist Partners Corp)        Portfolio Manager        On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                Colin Wilson Murphy      On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                contact intralinks       On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                Jessica Rucker           On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                John Mitchell            On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                Loans #New Issue         On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                Mary McCarthy            On File with KCC
                      LOOMIS, SAYLES AND COMPANY
                      L.P.                                Michael Klawitter        On File with KCC
                      Macquarie Capital Funding LLC       Carlos Garrido           On File with KCC
                      Macquarie Capital Funding LLC       Gillian Lupinski         On File with KCC
                      Macquarie Capital Funding LLC       Jennifer Yang            On File with KCC
                      Macquarie Capital Funding LLC       Johann D'Cunha           On File with KCC
                      Macquarie Capital Funding LLC       Mac Cap                  On File with KCC
                      Macquarie Capital Funding LLC       MacCap DCM               On File with KCC
                      Macquarie Capital Funding LLC       Maccap Dcmadmin          On File with KCC
                      Macquarie Capital Funding LLC       MacCap Deal Management   On File with KCC
                      Macquarie Capital Funding LLC       MacCap TMT               On File with KCC
                      Macquarie Capital Funding LLC       Macquarie Desk           On File with KCC
                      Macquarie Capital Funding LLC       Richard Young            On File with KCC
                      Macquarie Capital Funding LLC       Varun Chhabra            On File with KCC
                      Macquarie Capital Funding LLC       Zach Hitchcock           On File with KCC
                      MARBLE POINT                        Bill Weiss               On File with KCC
                      MARBLE POINT                        intralink credit         On File with KCC
                      MARBLE POINT                        Jay Heirshberg           On File with KCC
                      MARBLE POINT                        Lauren McNamara          On File with KCC
                      MARBLE POINT                        Tom Shandell             On File with KCC
                      MJX ASSET MANAGEMENT, LLC -
                      FD MGR                              Current Deals            On File with KCC
                      MJX ASSET MANAGEMENT, LLC -
                      FD MGR                              intralink contact        On File with KCC
                      MJX ASSET MANAGEMENT, LLC -
                      FD MGR                              Maria Giannavola         On File with KCC
                      Nassau Corporate Credit LLC         Credit Contact           On File with KCC
                      Nassau Corporate Credit LLC         NSRE PIPELINE            On File with KCC
                      Newstar Capital LLC (FKA Feingold
                      O'Keefe)                            Bank Debt                On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                        Page 7 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page33
                                                                                  33ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                                 CreditorName                 CreditorNoticeName          Email
                      Newstar Capital LLC (FKA Feingold
                      O'Keefe)                            THL ###Docs                On File with KCC
                      OPPENHEIMER FUNDS                   Tony Barbato               On File with KCC
                      PARTNERS GROUP (USA) INC.           Bank Loans                 On File with KCC
                      PARTNERS GROUP (USA) INC.           intralink contact          On File with KCC
                      PARTNERS GROUP (USA) INC.           Maurus Maissen             On File with KCC
                      PARTNERS GROUP (USA) INC.           Partners Group             On File with KCC
                      Prudential Group Investment
                      Management - PGIM                   Ian Johnston               On File with KCC
                      Prudential Group Investment
                      Management - PGIM                   intralink new              On File with KCC
                      PRUDENTIAL INSURANCE- FM
                      (aka PGIM/ Pramerica)               Brian Juliano              On File with KCC
                      PRUDENTIAL INSURANCE- FM
                      (aka PGIM/ Pramerica)               Namal Patel                On File with KCC
                      PRUDENTIAL INSURANCE- FM
                      (aka PGIM/ Pramerica)               Shelley Sherer             On File with KCC
                      RBS GREENWICH CAPITAL-FM            Daniel Alfred              On File with KCC
                      RBS GREENWICH CAPITAL-FM            Deborah Barry              On File with KCC
                      RBS GREENWICH CAPITAL-FM            Jeff Siatti                On File with KCC
                      RBS GREENWICH CAPITAL-FM            Karen Toskic               On File with KCC
                      RBS GREENWICH CAPITAL-FM            Ken Weber                  On File with KCC
                      RBS GREENWICH CAPITAL-FM            Kristina Schneider         On File with KCC
                      RBS GREENWICH CAPITAL-FM            Randall Salazar            On File with KCC
                      REDWOOD CAPITAL
                      MANAGEMENT, LLC                     Jonathan Kolatch           On File with KCC
                      SHENKMAN CAPITAL
                      MANAGEMENT, INC.- FM                Analyst 11                 On File with KCC
                      SHENKMAN CAPITAL
                      MANAGEMENT, INC.- FM                Analyst 6                  On File with KCC
                      SHENKMAN CAPITAL
                      MANAGEMENT, INC.- FM                CREDIT CONTACTS            On File with KCC
                      SHENKMAN CAPITAL
                      MANAGEMENT, INC.- FM                romarkcloiiltd intralink   On File with KCC
                      SHENKMAN CAPITAL
                      MANAGEMENT, INC.- FM                Tom Doerner                On File with KCC
                      SHENKMAN CAPITAL
                      MANAGEMENT, INC.- FM                Virtus Group, LP Credit    On File with KCC
                      SIEMENS FINANCIAL                   Chrystian Ramirez          On File with KCC
                      SIEMENS FINANCIAL                   John Finore                On File with KCC
                      SIEMENS FINANCIAL                   Juliet Barnes              On File with KCC
                      SIEMENS FINANCIAL                   Melissa Brown              On File with KCC
                      SIEMENS FINANCIAL                   Michael Zion               On File with KCC
                      SIEMENS FINANCIAL                   Philip Marrone             On File with KCC
                      SIEMENS FINANCIAL                   Yamini Agarwal             On File with KCC
                      TALL TREE INVESTMENT
                      MANAGEMENT, LLC                     Brian Buscher              On File with KCC
                      TALL TREE INVESTMENT
                      MANAGEMENT, LLC                     Greg White                 On File with KCC

In re: Speedcast International Limited., et al.
Case No.: 20-32243                                        Page 8 of 9
                   Case
                    Case20-32243
                         20-32243 Document
                                   Document126-1
                                            119 Filed
                                                 FiledininTXSB
                                                           TXSBon
                                                                on04/27/20
                                                                   04/27/20 Page
                                                                             Page34
                                                                                  34ofof34
                                                                                         34
                                                          Exhibit D
                                                     Master Service List
                                                  Served via Electronic Mail

                                CreditorName                 CreditorNoticeName        Email
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     Bonnie Dacier            On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     joseph laguna            On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     Joseph Laguna            On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     Mallory Anderson         On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     Robert Wilson            On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     Sarah Pages              On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                     Vanessa Marquez          On File with KCC
                      VOYA INVESTMENT MGMT. (FKA)
                      ING INV. MGMT.                                              On File with KCC
                      WhiteStar                          Alexander Rogers         On File with KCC
                      WhiteStar                          Barry Boland             On File with KCC
                      WhiteStar                          Kevin Enoch              On File with KCC
                      WhiteStar                          RJ Winters               On File with KCC

                      Whitestar Asset Management LLC    contact intralinks        On File with KCC
                      ZAIS GROUP LLC - FM               Chris Montalvo            On File with KCC
                      ZAIS GROUP LLC - FM               John Veidis               On File with KCC
                      ZAIS GROUP LLC - FM               Vincent Ingato            On File with KCC




In re: Speedcast International Limited., et al.
Case No.: 20-32243                                       Page 9 of 9
